706 F.2d 502
UNITED STATES of America, Plaintiff-Appellee,v.Levino MICHELENA-OROVIO, Defendant-Appellant.
No. 81-3706.
United States Court of Appeals,Fifth Circuit.
May 18, 1983.

Dymond, Crull & Castaing, Edward J. Castaing, New Orleans, La., for defendant-appellant.
John Volz, U.S. Atty., Marilyn Barnes, Michael Schatzow, Asst. U.S. Attys., New Orleans, La., for plaintiff-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana, Frederick J.R. Heebe, Chief Judge.
ON SUGGESTION FOR REHEARING EN BANC.
(Opinion March 25, 1983, 5 Cir., 1982, 702 F.2d 496)
Before CLARK, Chief Judge, BROWN, WISDOM, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY and HIGGINBOTHAM, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.